Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/18/2021 has been entered. Amendment to claim 1 narrows the scope of the invention. Modified grounds of rejection are necessitated by amendment. 

Status of Claims
Claim 1 has been amended. Claims 2 and 5 have been cancelled by applicant. Claims 1, 3-4 and 6-16 remain pending. Claims 12-16 are withdrawn. Claims 1, 3-4, and 6-9 remain for examination, with claim 1 being the independent claim. 


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teramoto (JP-3711957-B2, see machine translation unless otherwise noted, hereinafter Teramoto).
Regarding claim 1, Teramoto teaches zinc alloy for electrodes (abstract) from rolled plate material ([0041]) which reads on the zinc strip limitation. Teramoto further teaches a broad range zinc alloy composition ([0014]). Teramoto further teaches specific alloys (original 
In the table below are presented the compositional limitations of the instant claim compared with the Teramoto broad range and example alloy 1. 

Instant Claim 1 (wt.%)
Teramoto Broad Range (wt.%)
Teramoto Example Alloy 1 (wt.%)
Ti
0.001-0.05 
(10-500 ppm)
0.001 to 0.5 
(10-5000 ppm)
0.03
(300 ppm)
Al
0.001-0.01 
(10-100 ppm)
0.003 to 0.01
 (30-100 ppm)
0.003 
(30 ppm)
Zn
Balance
Balance
Balance
Cu
Optional (any amount less than Zn)
0.3 to 1.5 
0.3
Impurities 
0.01 or less
---
---


With regards to the limitation of “the total amount of impurities amounts to 0.01 % by weight or less”, the silence of Teramoto on containing impurities reads on this limitation. Teramoto example alloy 1 anticipates the entire ranges claimed. MPEP 2131.03. 
In the alternative, the trivial differences in impurities would not appear to alter the basic and novel characteristics of the zinc strip. The purer form is considered prima facie obvious over the strip of Teramoto. Applicant is directed to MPEP 2144.04 VII. 
With regards to the zinc having Z1 purity, Teramoto does not disclose any amount of impurity in Zn used thereby meeting the zinc Z1 purity claim limitation or, in the alternative, the trivial differences in impurities do not appear to alter the basic and novel characteristics of the zinc strip.
Regarding claim 6, Teramoto example alloy 1 has 300 ppm Ti (original document: [0049], table 1, example 1) which meets the claim limitation.
 claim 7, Teramoto example alloy 1 has 30 ppm Al (original document: [0049], table 1, example 1) which meets the claim limitation.
Regarding claim 9, Teramoto teaches that the thickness of the rolled plate is about 0.1 to 2 mm ([0041]) which is within the claimed range.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto; in the alternative under 35 U.S.C. 103 as obvious over Teramoto; in the alternative under 35 U.S.C. 103 as obvious over Teramoto in further view of EN1179 (2003, EN 1179:2003 (E) European Standard for Zinc and zinc alloys, hereafter EN1179); or in the alternative under 35 U.S.C. 103 as obvious over Teramoto in further view of The Boliden Group (2017, Special High Grade Zinc Technical Specification, hereinafter Boliden).
According to the instant specification “to have a low amount of total impurities, the zinc used to prepare the zinc strip is preferably high purity zinc according to classification Z1 of DIN EN 1179:2003”.  Accordingly “zinc according to classification Z1 of DIN EN 1179:2003” is interpreted to mean having a low amount of total impurities within the claimed range of impurities. 
Regarding claim 4 as anticipated by Teramoto, Teramoto example alloy 1 (original document: [0049], table 1, example 1) appears to be the same zinc strip as the applicant’s. Teramoto is silent on impurities which meets the claimed limitation.
Regarding claim 4 in the alternative as obvious over Teramoto, Teramoto example alloy 1 (original document: [0049], table 1, example 1) which meets the compositional limitation of the claimed zinc strip for Ti, Al, Cu and Zn.
Teramoto is silent on impurities. However, the trivial differences in impurities do not appear to alter the basic and novel characteristics of the zinc strip and result is a prima facie case of obviousness.
Regarding claim 4 in the alternative as obvious over Teramoto in further view of EN1179, Teramoto example alloy 1 (original document: [0049], table 1, example 1) which meets the compositional limitation of the claimed zinc strip for Ti, Al, Cu and Zn.
Teramoto is silent on impurities. 
EN1179 teaches the European Standard specifics of the classification, chemical composition, marking and other requirements for primary zinc (pg. 4, Section: Scope). EN1179 further teaches that the zinc is manufactured to conform to the requirements of the purchaser’s order (pg. 6). EN1179 further teaches a high purity standard of zinc Z1 with impurities including Pd, Cd, Fe, and Sn (pg. 7, Table 1, Z1) which meet the claimed limitation. 
It would have been obvious to one of ordinary skill in the art to have substituted the zinc of Teramoto with the zinc of EN1179 since both zincs can be used to make zinc alloys. A prima facie case of obviousness exist for simple substitution of one known element for another to obtain predictable results. Applicant is directed to MPEP 2143.I.B. 
Alternatively, it would have been obvious to one of ordinary skill in the art to have combined the teaching of high purity Z1 zinc of EN1179 with the teachings of Teramoto for making zinc alloy rolled plate material ([0041]), thereby combining prior art elements according to known methods to yield predictable results as the high purity Z1 zinc would yield a purer zinc alloy rolled plate material. Combining prior art elements according to known methods to yield predictable results is a prima facie case of obviousness. Applicant is directed to MPEP 2143 I.A.
prima facie case of obviousness. Applicant is directed to MPEP 2143 I.C.
Regarding claim 4 in the alternative as obvious over Teramoto in further view of Boliden, Teramoto example alloy 1 (original document: [0049], table 1, example 1) which meets the compositional limitation of the claimed zinc strip for Ti, Al, Cu and Zn.
Teramoto is silent on impurities. 
Boliden is a sale brochure for purer special high grade Zn (pg. 1, ¶1). Boliden further teaches zinc according to the EN 1179 standard (pg. 1, ¶2) which suits all applications and can be mixed with other alloying elements (pg. 1, ¶3) with a purity of 99.995 wt.% consisting in weight percent of the with impurities ranges of: less than 0.003 wt.% Pb, less than 0.003 wt.% Cd, less than 0.002 wt.% Fe, less than 0.001 wt.% Sn, less than 0.001 wt.% Cu, less than 0.001 wt.% Al and with the total of impurities elements less than 0.005 wt.% (pg. 2, table 2). The impurities of Pb, Cd, Fe, and/or Sn of Boliden meet the claimed limitation.
It would have been obvious to one of ordinary skill in the art to have substituted the zinc of Teramoto with the zinc of Boliden since both zincs can be used to make zinc alloys. A prima facie case of obviousness exist for simple substitution of one known element for another to obtain predictable results. Applicant is directed to MPEP 2143.I.B. 
prima facie case of obviousness. Applicant is directed to MPEP 2143 I.A.
Alternatively, it would have been obvious to one of ordinary skill in the art to have applied the teachings of high purity Z1 zinc of Boliden to process for making zinc alloy rolled plate material Teramoto ([0041]) for improving the purity of the zinc alloy being roll plated since using a purer base material for improvement is known to yield the predictable result of a purer finished alloy. Applying a known technique to a known product ready for improvement to yield predictable results is a prima facie case of obviousness. Applicant is directed to MPEP 2143 I.C.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pelzel (US-3615379-A, herein Pelzel), or in the alternative over Pelzel in further view of EN1179.
Regarding Claim 1, Pelzel teaches creep resistant and ductile high grade zinc alloys and use thereof in cold rolling applications (abstract). Pelzel further teaches a broad range zinc alloy 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
In the table below, instant claim 1 and the ranges of Pelzel are summarized. 

Instant Claim 1 (wt.%)
Pelzel Broad Range (wt.%)
Ti
0.001-0.05 
(10-500 ppm)
0.05-0.25 
(500-2500 ppm)
Al
0.001-0.01 
(10-100 ppm)
0.005-0.05 
(50-500 ppm)
Zn
Balance
Balance
(Zn with purity 99.9 to 99.995%)
Cu
Optional 
(any amount less than Zn)
0.02-0.20
(200-2000 ppm)
Impurities 
0.01 or less
0.005 to 0.1


With regards to the zinc having Z1 purity, Pelzel has an impurity range of Zn of 99.9 to 99.995 % (col. 1, lines 33-38) overlaps the claimed purity of Z1 of DIN EN 1179:2003 standard of Zn being 99.995% pure.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Alternatively for Pelzel in further view of EN1179, with regards to the zinc having Z1 purity, Pelzel is silent on the specific elements present that constitute the impurity.
EN1179 teaches the European Standard specifics of the classification, chemical composition, marking and other requirements for primary zinc (pg. 4, Section: Scope). EN1179 further teaches that the zinc is manufactured to conform to the requirements of the 
It would have been obvious to one of ordinary skill in the art to have substituted the zinc of Pelzel with the zinc of EN1179 since both zincs can be used to make zinc alloys. A prima facie case of obviousness exist for simple substitution of one known element for another to obtain predictable results. Applicant is directed to MPEP 2143.I.B. 
Alternatively, it would have been obvious to one of ordinary skill in the art to have combined the teaching of high purity Z1 zinc of EN1179 with the teachings of Pelzel for cold rolling applications of zinc alloy (abstract), thereby combining prior art elements according to known methods to yield predictable results as the high purity Z1 zinc would yield purer cold rolled applications of zinc alloys. Combining prior art elements according to known methods to yield predictable results is a prima facie case of obviousness. Applicant is directed to MPEP 2143 I.A.
Alternatively, it would have been obvious to one of ordinary skill in the art to have applied the teachings of high purity Z1 zinc of EN1179 to the cold rolling applications of zinc alloy material of Pelzel (abstract) for improving the purity of the zinc alloy being roll plated since using a purer base material for improvement is known to yield the predictable result of a purer finished alloy. Applying a known technique to a known product ready for improvement to yield predictable results is a prima facie case of obviousness. Applicant is directed to MPEP 2143 I.C.
Regarding claim 3, Pelzel broad range has 200-2000 ppm Cu (col. 1, lines 33-38) which overlaps the claimed range. 
prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Regarding claim 4, Pelzel broad range (col. 1, lines 33-38) overlaps the claimed range impurity. However Pelzel is silent on the specific elements present that constitute the impurity. 
However, the trivial differences in impurities do not appear to alter the basic and novel characteristics of the zinc strip and result is a prima facie case of obviousness. 
Regarding claim 4 in the alternative as obvious over Pelzel in further view of EN1179, Pelzel broad range (col. 1, lines 33-38) overlaps the claimed range impurity. However Pelzel is silent on the specific elements present that constitute the impurity. 
EN1179 teaches the European Standard specifics of the classification, chemical composition, marking and other requirements for primary zinc (pg. 4, Section: Scope). EN1179 further teaches that the zinc is manufactured to conform to the requirements of the purchaser’s order (pg. 6). EN1179 further teaches a high purity standard of zinc Z1 with impurities including Pd, Cd, Fe, and Sn (pg. 7, Table 1, Z1) which meet the claimed limitation. 
It would have been obvious to one of ordinary skill in the art to have substituted the zinc of Pelzel with the zinc of EN1179 since both zincs can be used to make zinc alloys. A prima facie case of obviousness exist for simple substitution of one known element for another to obtain predictable results. Applicant is directed to MPEP 2143.I.B. 
Alternatively, it would have been obvious to one of ordinary skill in the art to have combined the teaching of high purity Z1 zinc of EN1179 with the teachings of Pelzel for cold rolling applications of zinc alloy (abstract), thereby combining prior art elements according to known methods to yield predictable results as the high purity Z1 zinc would yield a purer cold prima facie case of obviousness. Applicant is directed to MPEP 2143 I.A.
Alternatively, it would have been obvious to one of ordinary skill in the art to have applied the teachings of high purity Z1 zinc of EN1179 to the cold rolling applications of zinc alloy material of Pelzel (abstract) for improving the purity of the zinc alloy being roll plated since using a purer base material for improvement is known to yield the predictable result of a purer finished alloy. Applying a known technique to a known product ready for improvement to yield predictable results is a prima facie case of obviousness. Applicant is directed to MPEP 2143 I.C.
Regarding claim 6, Pelzel broad range has 500-2500 ppm Ti (col. 1, lines 33-38) which overlaps the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Regarding claim 7, Pelzel broad range has 50-500 ppm Al (col. 1, lines 33-38) which overlaps the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Regarding claim 8, Pelzel broad range has 200-2000 ppm Cu (col. 1, lines 33-38) which overlaps the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
 claim 9, Pelzel teaches that the thickness of the cold rolled block is rolled down to 0.8 mm (col. 1, lines 42-46) which is within the claimed range.

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Pelzel in further view of Boliden.
Regarding claim 4 Pelzel broad range (col. 1, lines 33-38) overlaps the claimed range impurity. However Pelzel is silent on the specific elements present that constitute the impurity. 
Boliden is a sale brochure for purer special high grade Zn (pg. 1, ¶1). Boliden further teaches zinc according to the EN 1179 standard (pg. 1, ¶2) which suits all applications and can be mixed with other alloying elements (pg. 1, ¶3) with a purity of 99.995 wt.% consisting in weight percent of the with impurities ranges of: less than 0.003 wt.% Pb, less than 0.003 wt.% Cd, less than 0.002 wt.% Fe, less than 0.001 wt.% Sn, less than 0.001 wt.% Cu, less than 0.001 wt.% Al and with the total of impurities elements less than 0.005 wt.% (pg. 2, table 2). The impurities of Pb, Cd, Fe, and/or Sn of Boliden meet the claimed limitation.
It would have been obvious to one of ordinary skill in the art to have substituted the zinc of Pelzel with the zinc of Boliden since both zincs can be used to make zinc alloys. A prima facie case of obviousness exist for simple substitution of one known element for another to obtain predictable results. Applicant is directed to MPEP 2143.I.B. 
Alternatively, it would have been obvious to one of ordinary skill in the art to have combined the teaching of high purity Z1 zinc of Boliden with the teachings of Pelzel for cold rolling applications of zinc alloy (abstract), thereby combining prior art elements according to known methods to yield predictable results as the high purity Z1 zinc would yield a purer zinc prima facie case of obviousness. Applicant is directed to MPEP 2143 I.A.
Alternatively, it would have been obvious to one of ordinary skill in the art to have applied the teachings of high purity Z1 zinc of Boliden to the cold rolling applications of zinc alloy material of Pelzel (abstract) for improving the purity of the zinc alloy being roll plated since using a purer base material for improvement is known to yield the predictable result of a purer finished alloy. Applying a known technique to a known product ready for improvement to yield predictable results is a prima facie case of obviousness. Applicant is directed to MPEP 2143 I.C.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto as applied to claim 1 above, and further in view of Smyth et al. (US-3,630,792-A,herein Smyth).
Regarding Claim 10, Teramoto is silent on a zinc plate coated with color.
Smyth teaches a process for the production of color coatings with the addition of minor amounts of certain oxygen-avid addition agents to zinc the oxidation of the resulting alloys produce coatings with predictable surface colors” (col1 line 48-54). Smyth further teaches adding a color coating with the purpose of having light interference color characteristics to produce coatings or surfaces having attractive and predictable surface colors and textures (col. 1, line 47-53).
One of ordinary skill in the art at the date of filing would be motivated to combine the teachings of Smyth with the example alloy 1 of Teramoto by adding minor . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto as applied to claim 1 above, and further in view of Liang (CN-202004087-U, herein Liang) .
Regarding Claim 11, Teramoto is silent on adding an adhesive on one outer surface of the zinc plate.
Liang teaches an automatic laminating process by which the upper surface of a zinc strip is fully spread with the glue for making a laminate (abstract).
One of ordinary skill in the art at the date of filing would be motivated to combine the teachings of Liang with the example alloy 1 of Teramoto for adding glue to the upper surface of a zinc plate, creating an adhesive on one outer surface of the zinc plate for making a laminate. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pelzel as applied to claim 1 above, and further in view of Smyth et al. (US-3,630,792-A,herein Smyth).
Regarding Claim 10, Pelzel is silent on a zinc plate coated with color.
Smyth teaches a process for the production of color coatings with the addition of minor amounts of certain oxygen-avid addition agents to zinc the oxidation of the resulting alloys produce coatings with predictable surface colors” (col1 line 48-54). Smyth further teaches adding a color coating with the purpose of having light interference color characteristics to produce coatings or surfaces having attractive and predictable surface colors and textures (col. 1, line 47-53).
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pelzel as applied to claim 1 above, and further in view of Liang (CN-202004087-U, herein Liang) .
Regarding Claim 11, Pelzel is silent on adding an adhesive on one outer surface of the zinc plate.
Liang teaches an automatic laminating process by which the upper surface of a zinc strip is fully spread with the glue for making a laminate (abstract).
One of ordinary skill in the art at the date of filing would be motivated to combine the teachings of Liang with the broad composition cold rolled alloys of Pelzel for adding glue to the upper surface of a zinc plate, creating an adhesive on one outer surface of the zinc plate for making a laminate. 

Response to Arguments
Applicant's arguments filed 11/18/2021, have been fully considered and given appropriate weight. The following three sections and subsections contain responses to the applicant’s arguments.

Applicant’s arguments regarding rejection of claim 4:
“Respectfully, the Examiner seems to have inadvertently attributed the feature of claim 5 to claim 4, so the separate rejection of claim 4 seems to actually involve claim 5. The Examiner provides arguments over claim 4, but does not list claim 4 in the rejection summary, and a separate rejection is presented for claim 4 over Teramoto combined with the Boliden Group reference. Applicant respectfully requests reconsideration of the rejection based on the following comments.”
	
The examiner thanks the applicant for their thorough review of the prior office action and the indication of the inadvertent omission in the rejection claim statement. The rejections of claims 4 and 5 were delineated as written and applicant is further thanked for responding as such. The mention of “DIN EN 1179:2003” in the rejection of claim 4 was to set the claimed level of impurities as explained from the instant specification, not as the applicant argues an inadvertently attributing the features of claim 5 to claim 4. 

Applicant’s arguments regarding the 102/103 rejection: 
“In the context of claim 4, the Examiner argues that the Example Alloy 1 of Teramoto seems to be the same as Applicant's alloy. With all due respect, substantial evidence does not support this assertion. For example, how would the Teramoto electrode be different if the zinc contribution were only at the purity of say grade Z3 of DIN EN 1179:2003, which can have 10 times the levels of six specific impurities? In contrast, Applicant has created an alloy with superior properties as a roofing material and for other appropriate applications. With all due respect, Teramoto does not provide any motivation to modify their explicit teachings, and their explicit teaching respectfully does not satisfy the bounds of Applicant's claimed invention.
With all due respect, it is submitted that the Examiner has not met the necessary burden of proof given that substantial evidence does not support the assertions regarding impurities in Teramoto. Further consideration is provided in the context of the combination of Teramoto with the Boliden Group. Applicant respectfully believes that prima facie anticipation or obviousness has not been established.” 


In this case, the zinc strip of the specification is compared with stainless steel, copper, galvanized steel and a low element Zinc alloy known as Titanium-Zinc. The materials not zinc based are nonanalogous to the instant claimed zinc alloy. The Titanium-Zinc is with different ranges of properties and composition of alloying elements is insufficient to show that the criticality of the purity range is due to purity and not a difference in the broad composition. 

In response to applicant has created an alloy with superior properties as a roofing material and for other appropriate applications, the argument is not commensurate in scope with what is claimed. A microalloyed zinc strip is claimed, for roofing material is intended use which does not distinguish it over the zinc strips and rolled applications of the prior art. 

Furthermore, the motivation to modify Teramoto with regards to the purity are prima facie cases of obviousness, from the rationales of (1) simple substitution of one known element 

Applicant’s arguments regarding the claimed purity and that in the prior are of Pelzel:
over Pelzel, over Pelzel and Smyth, and over Pelzel and Liang: “Pelzel was said to disclose an impurity range of 99.9 to 99.995% that overlaps the claimed purity of Z1 at 99.995% recited in the DIN EN 1179:2003 standard. Applicant submits that the specific composition of the high purity zinc as described in Table 1 of the DIN standard is not taught or suggested in Pelzel. The 99.995% purity is not the only characterization of the high purity zinc, and therefore, Pelzel does not teach or suggest all of the limitations of currently amended claim 1.”
	
While Pelzel does not explicitly teach that the zinc used is of the claimed purity of Z1, noting from the table below copied from the DIN EN 1179:2003 standard, the Z1 standard has a nominal zinc content of 99.995% which overlaps the claimed impurity range of Pelzel. 

    PNG
    media_image1.png
    524
    1026
    media_image1.png
    Greyscale


Pelzel’s silence on the trivial differences in impurities do not appear to alter the basic and novel characteristics of the zinc strip. Alternately, as stated in the above argument section, there would have been ample motivation to modify Pelzel in a similar fashion as Teramoto with the zinc having characteristics of the Z1 EN 1179:2003 standard. 
 Therefore Pelzel and Pelzel in further view of EN1179 and the other 103 rejection based on Pelzel have prima facie cases of obviousness for the claimed impurity limitations. 

over Teramoto and Smyth: “Smyth is explicitly inconsistent with the present invention. Applicant respectfully requests reconsideration of the rejection based on the following comments. First, Applicant notes above that Teramoto does not render Applicants claimed invention in amended claim 1 prima facie obvious. Smyth does not make up for these deficiencies. Furthermore, Smyth teaches formation of a color surface through oxidation of added metal to the alloy. In particular to achieve the colored surface, relatively high amounts of metal impurities are added. See columns 3 and 4 for a long list of high amounts of metal impurities. With all due respect, the Smyth approach to coloring is inconsistent with the presently claimed invention and does not lead in any way to the presently claimed invention.” 

In response, arguments are not commensurate in scope with what is claimed. The claimed invention is a zinc strip with a colour. Teramoto in further view of Smyth meets what is claimed. 
While Smyth does teach that relatively high amounts of metal impurities are added (col. 4, lines 6-65), Smyth further teaches that color occurrences were noted for each alloy 
Smyth is still applicable and the rejection still stands. 

over Teramoto and Liang: 
“The deficiencies of Teramoto with respect to amended claim 1 are described above. Liang does not make up for these deficiencies.”
	
As stated above in section (2) the rejection over Teramoto still stands and thus the rejection over Teramoto and Liang is still valid. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.M.C./Examiner, Art Unit 1734 
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734